Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 01/19/2021, in which Claim(s) 1-20 are presented for examination.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed is being directed to non-statutory subject matter.
Regarding claim(s) 1-20, the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
Claim(s) 1, 8 and 15 is/are directed to storing and processing of payments for remotely purchased goods… These method steps recites fundamental economic practices (step 2A, prong 1). 
The additional elements, detecting conditional release and end lifecycle of the digital asset. Hence, the additional limitations do not integrate the abstract idea into a practical application (step 2A, prong 2).
Furthermore, the claims do not recite any element or combination of elements that amount to significantly more than the abstract idea (step 2B) for the reason explained above (i.e. applying the abstract idea using a generic computer component).  In view of the combination of elements, the claims are drawn to an abstract idea (Economic Activity) without significantly more. Therefore, the claim is not directed to patent eligible matter.
claim(s) 2-7, 9-14 and 16-20 is/are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
In order to overcome the rejections based on step 2A-step 2B, the examiner recommends to amend the claims to recite, for instance, a practical use or application of the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) of copending Application No.: 16/056,688.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the underlined differences are obvious variations of the same invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson Jr. et al. (Pub. No.: US 2016/0292680 A1; hereinafter Wilson) further in view of Kasper (Pat. No.: US 9,875,510 B1).
Regarding claims 1, 8 and 15, Wilson discloses a system, comprising:
a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (processor and memory for creating and storing of transaction involving digital asset [Wilson; ¶10; fig. 1-2, 12 and associated text]):
connect to a source blockchain network of a source blockchain that stores a first instance of a digital asset (the digital assessment intermediary electronic settlement platform server (DA) obtain the asset from the seller in the distributed blockchain network [Wilson; ¶44, 95-101; fig. 12-13 and associated text], the DA signed the asset and created a redeem transaction with valid future time frame and broadcast to a blockchain [Wilson; ¶95-101; fig. 12-13 and associated text]);
based on a conditional release executed in the source blockchain by a participant node of a target blockchain network of a target blockchain that is a different blockchain than the source blockchain (the buyer request buy/sell of the digital assets and determine the settlement is completed and all condition are met, one with ordinary skill in the art would understand that the seller blockchain ledger is different from the buyer blockchain ledger [Wilson; ¶109-116]); and
create a second instance of the digital asset for the participant node of the target blockchain network within the target blockchain, in response to the detected completion of the lifecycle of the first instance of the digital asset (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met, which is end a life cycle with the original owner [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text] and a new instance of the digital asset of the buyer node on completing the settlement of the asset [Wilson; fig. 16 and associated text]).
Wilson discloses transaction of digital asset between users if the conditional is met, one with ordinary skill in the art would understand that the seller blockchain ledger is different from the buyer blockchain ledger. Since Wilson does not explicilty discloses that where the derivative chain is a different blockchain than the primary chain; however, in a related and analogous art Kasper teaches this feature.
In particular, Kasper teaches the different ledger between the node/DA from the buy and seller wallet ledger [Kasper; Column 12:5-67, 13:1-40]. It would have obvious before the 

Regarding claims 2, 9 and 16, Wilson-Kasper combination discloses wherein the instructions further to cause the processor to execute a chaincode of the target blockchain to create the second instance of the digital asset (the seller/Buyer/DA have different chain, such as seller create one with the BTC, whereas the Buyer have with different funding to exchange for the BTC [Wilson; ¶109-116] and a new instance of the digital asset of the buyer node on completing the settlement of the asset [Wilson; fig. 16 and associated text]).

Regarding claims 3, 10 and 17, Wilson-Kasper combination discloses wherein the processor is further configured to associate the digital asset with the conditional release in the primary chain (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text]).

Regarding claims 3, 10 and 17, Wilson-Kasper combination discloses wherein the instructions further to cause the processor to lock the first instance of the digital asset on the source blockchain prior to creating the second instance of the digital asset (when the transaction is created with the asset of the seller, it is locked and the user cannot use that asset [Wilson; ¶102-103; Fig. 1, 13 and associated text]).

Regarding claims 4, 11 and 18, Wilson-Kasper combination discloses wherein the instructions further cause the processor to sign the locked first instance of the digital asset prior to creating the second instance of the digital assets (the transaction is signed by the owner signature or DA signature for validation after the asset is added to the transactions, this helps prevent the seller to resell the goods [Wilson; Fig. 1, 13 and associated text]).

Regarding claims 5, 12 and 19, Wilson-Kasper combination discloses wherein the instructions further cause the processor to execute a chaincode in the target blockchain to validate the conditional release executed by the participant node of the target blockchain network in the source blockchain prior to creating the second instance of the digital asset (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text]).

Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Kasper combination in view of McCausland et al. (Pub. No.: US 9,038,108 B2; hereinafter McCausland).
Regarding claims 6 and 13, Wilson-Kasper combination discloses the first instance of the digital asset has occurred prior to the creation of the second instance of the digital (the asset 
Wilson-Kasper does not explicilty discloses wherein the instructions further cause the processor to detect that a timeout of the first instance of the digital asset has occurred prior to the creation of the second instance of the digital; however, in a related and analogous art, McCausland teaches this feature.
In particular, McCausland teaches management of digital asset and when transmitting/transfer of asset request, detecting of expiry timeout and canceling of request [McCausland; Columns 2 and 22]. It would have been obvious before the effective filing date of the claimed invention to modify Wilson-Kasper combination in view of McCausland to know when a time out occurs and cancel the request with the motivation to avoid long queues of request.

Regarding claims 7, 14 and 20, Wilson-Kasper-McCausland combination discloses wherein the timeout comprises one or more of a predetermined number of blocks being generated and a predetermined time interval elapsing (when no blocks or particle blocks is creating over a given period of time [McCausland; Columns 2 and 22]. The motivation to avoid long queues of request.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAO Q HO/Primary Examiner, Art Unit 2432